DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on March 3, 2022 has been considered.

	Claim Objections

Claims 1, 4, 5, 8, and 19 are objected to because of the following informalities:
- claims 1 and 5, “the best fit models” (last line) should be – the one or more best fit models --.
- claims 4 and 8, “the one or more labelled classes” (line 6) should be -- the one or more labelled classes with the highest count of data instances --.
- claim 18, “a set of prediction models” (line 2) should be – a prediction model – (see specification, paragraph 0034, lines 3-4).
- claim 19, “based on” (line 2) should be – from – (see specification, paragraph 0020, lines 12-14).
Appropriate correction is required.

Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: system (claim 1). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20, “providing the blood compound concentration value of the subject” does not further limit the subject matter of claim 9 upon which it depends: “predicting a blood compound concentration value of the subject” (claim 9).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (MPEP 2106), the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1, 5, and 9 recite an abstract idea of “classifying each of the plurality of data instances of the spectral data to one of a plurality of labelled classes, wherein each of the plurality of labelled classes is predetermined using a historical spectral data associated with a plurality of training subjects” (evaluation, mental concept), “obtaining one or more best fit models from a plurality of prediction models based on the classification, wherein the plurality of prediction models are models corresponding to the plurality of training subjects” (mathematical concept, see specification, paragraph 0043), “determining blood compound concentration values corresponding to each of the one or more best fit models” (evaluation, mental concept), “predicting the blood compound concentration of the target using the blood compound concentration values predicted using the best fit models” (mathematical concept, see specification, paragraph 0041).
Under step 2A, prong 2, the abstract idea is not integrated into a practical application of the abstract idea. The following limitations are not indicative of integration into a practical application: “receiving, by a system, spectral data associated with a region of the target, using near-infrared (NIR) spectroscopy, wherein the spectral data comprises a plurality of data instances collected at a plurality of time intervals” is directed to an insignificant extra solution activity (MPEP 2106.05(g)). A system (shown as a computer, Fig. 2A) is merely used to implement the abstract idea (MPEP 2106.05(f)). 
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The additional element of “receiving, by a system, spectral data associated with a region of the target, using near-infrared (NIR) spectroscopy (claims 1, 5)” is well-understood, routine and conventional activity known in the industry (see Jos et al. US 2019/0261928, paragraph 0002; Zhang et al. US 2019/0162658, Title, Abstract; Monfre et al. US 2006/0167350, Abstract, paragraph 0010), have been found not to be enough to qualify as “significantly more” than the claimed judicial exception (see MPEP 2106.05(I)(A), MPEP 2106.05(d)). Accordingly, the additional element does not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2, 4, 6, 8, and 12-20 are directed to an abstract idea.
Claims 3 and 7 are directed to data that is not additional element that is significantly more.
Claims 10 and 11 are directed to a well-understood, routine and conventional activity known in the industry.
Accordingly, claims 1-20 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 9-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Monfre et al. (US 2006/0167350).

Regarding claims 1, 5, and 9, Monfre et al. discloses a method of predicting a blood compound concentration of a target (Fig. 8), the method comprising:
receiving, by a system, spectral data associated with a region of the target (paragraph 0007, lines 1-3), using near-infrared (NIR) spectroscopy (paragraph 0007, lines 1-3), wherein the spectral data comprises a plurality of data instances collected at a plurality of time intervals (paragraph 0007, lines 3-6);
classifying, by the system, each of the plurality of data instances of the spectral data to one of a plurality of labelled classes (paragraph 0054), wherein each of the plurality of labelled classes is predetermined using a historical spectral data associated with a plurality of training subjects (patient classification, Fig. 8);
obtaining, by the system, one or more best fit models from a plurality of prediction models (calibration/prediction models most appropriate for blood analyte prediction, paragraph 0086, lines 3-4) based on the classification (the selecting is based on the estimated class, paragraph 0086, lines 3-4), wherein the plurality of prediction models (calibration/prediction models) are models corresponding to the plurality of training subjects (patient classification, Fig. 8);
determining, by the system, blood compound concentration values corresponding to each of the one or more best fit models (using the calibration/prediction model(s), associated with the kth class, in equation 12 to determine blood analytes, paragraph 0086).

While Monfre et al. does not expressly disclose predicting, by the system, the blood compound concentration of the target using blood compound concentration values predicted using the best fit model, Monfre et al. discloses during prediction more than one calibration/prediction model is used to generate the blood analyte estimate (paragraph 0089, lines 10-12). Monfre et al. discloses there are calibration/prediction models most appropriate for blood analyte prediction (paragraph 0086, lines 3-4) and determining, by the system, blood compound concentration values corresponding to each of the one or more best fit models (using equation 12, paragraph 0086). It would have been obvious to select from the blood compound concentration values the “best” blood compound concentration value to predict the blood compound concentration of the target.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Monfre et al. with blood compound concentration values for the purpose of selecting from the blood compound concentration values blood compound concentration of the target.

Regarding claim 5, Monfre et al. further discloses
a processor (processor of Intelligent Measurement System, ); and
a memory (memory of Intelligent Measurement System) communicatively coupled with the processor, wherein the memory stores processor-executable instructions, which when executed by the processor (Intelligent Measurement System is a computerized device, Fig. 2; paragraphs 0018, 0094).

Regarding claims 2, 6, and 15, Monfre et al. discloses each of the plurality of prediction models is obtained as a machine learning regression model trained (paragraph 0014, lines 1-4) using reference blood compound concentration values for the historical spectral data associated with the training subjects (spectral absorption profiles of blood analyte, paragraph 0010, lines 2-3).

Regarding claims 3, 7, and 12, Monfre et al. discloses each of the plurality of labelled classes represents one of the plurality of training subjects (patient classification, Fig. 8).

Regarding claim 10, Monfre et al. discloses the spectral data is received using near-infrared (NIR) spectroscopy (paragraph 0007, lines 3-6).

Regarding claim 11, Monfre et al. discloses the spectral data includes a plurality of data instances collected at a plurality of time intervals (paragraph 0007, lines 3-6).

Regarding claim 13, Monfre et al. discloses the obtaining the set of best fit models comprises obtaining the set of best fit models from a set of prediction models (the most appropriate calibration/prediction models for blood analyte prediction, paragraph 0086, lines 3-4).

Regarding claim 14, Monfre et al. discloses the set of prediction models correspond to a plurality of training subjects (calibration corresponds to patient population, paragraph 0087, lines 3-6).

Regarding claim 16, Monfre et al. discloses:
determining a respective number of data instances of the spectral data corresponding to each class of the plurality of classes (paragraph 0087, lines 3-6).

Regarding claim 20, Monfre et al. discloses providing the blood compound concentration value of the subject (blood analyte prediction, paragraph 0086, lines 3-4).

	Prior Art Note

Claims 4, 8, and 17-19 do not have prior art rejections.
The combination as claimed wherein a method and system of predicting a blood compound concentration of a target comprising identifying one or more labelled classes with a highest count of data instances (claims 4, 8, 17) is not disclosed, suggested, or made obvious by the prior art of record.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        November 25, 2022